Name: 85/57/EEC: Commission Decision of 19 December 1984 approving an amendment to the programme relating to the processing and marketing of horticultural products in England and Wales, pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  foodstuff
 Date Published: 1985-01-26

 Avis juridique important|31985D005785/57/EEC: Commission Decision of 19 December 1984 approving an amendment to the programme relating to the processing and marketing of horticultural products in England and Wales, pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 023 , 26/01/1985 P. 0041 - 0041*****COMMISSION DECISION of 19 December 1984 approving an amendment to the programme relating to the processing and marketing of horticultural products in England and Wales, pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (85/57/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fish products are processed and marketed (1), as last amended by Regulation (EEC) No 1932/84 (2), and in particular Article 5 thereof, Whereas on 16 October 1984 the Government of the United Kingdom forwarded an amendment to the programme relating to the processing and marketing of horticultural products in England and Wales, which has been approved by the Commission Decision of 24 June 1980 (3), and on 16 November 1984 provided additional information; Whereas the purpose of this amendment is to extend to part of the programme relating to the processing of apples, to the improvement and extension of production capacities for cider in order to take account of the expansion of the market for that product; whereas it is consistent with the objectives and conditions of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to the processing and marketing of horticultural products in England and Wales, forwarded by the Government of the United Kingdom on 16 October 1984 pursuant to Regulation (EEC) No 355/77 and on which additional information was provided on 16 November 1984, is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 19 December 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 180, 7. 7. 1984, p. 1. (3) OJ No L 185, 18. 7. 1980, p. 44.